Mr. Justice Myers delivered the opinion of the court. From a very imperfect statement of the case, as made by appellant, and the formal assignment of errors, we understand this to be an appeal from the ruling of the Circuit Court on a motion made by appellees to correct or modify a decree before that time rendered, in a case wherein the appellant was complainant and the appellees defendants. The abstract is wholly deficient in matters necessary to be shown by the record in a proper presentation to this court for review. We find no sufficient certificate of evidence, no exceptions preserved, no abstract of the pleadings or evidence. The appellant’s counsel presents no argument or in any manner points out the errors upon which he relies for a reversal of the judgment. Under such a presentation we cannot do otherwise than affirm the judgment of the Circuit Court which, until the contrary is shown in manner required by the law, is presumed to be correct. Douglass v. Miller, 102 App. 345; Traeger v. Mutual Building Assn., 189 Ill. 304; Staude v. Schumacher, 187 Ill. 187. Judgment affirmed. Affirmed.